Citation Nr: 1451858	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  13-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on a need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served from April 1944 to January 1946.  The Veteran is in receipt of a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

2. The Veteran does not have a single service-connected disability rated as 100 percent disabling and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance and/or housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2014).



ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).  In this case, as recently submitted evidence was not considered in the Board's October 2014 decision, the Board vacates the October 2014 decision and issues a new one in its place herein below.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued an October 2011 notice letter to the Veteran.  This letter explained the evidence needed to substantiate the claim for special monthly compensation.  This letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and lay statements in support of his claim.  The Veteran was afforded VA examinations responsive to the claim for special monthly compensation in October 2011 and May 2014.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  38 C.F.R. § 3.159.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Special Monthly Compensation

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

In addition, special monthly compensation at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living. 

The Veteran is service-connected for bilateral hearing loss, rated as 50 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; a scar, shrapnel wound of the left buttock with retained foreign body, rated as 20 percent disabling; and chronic tonsillitis, rated as noncompensable.  A total rating based upon individual unemployability has been in effect since April 2008.

VA and private treatment records reflect that the Veteran received treatment for these service-connected disabilities as well as a variety of non-service connected ailments including osteoarthritis, dementia, diabetes mellitus, impaired vision (glaucoma and cataracts), hypertrophy of the prostate, intestinal and bladder obstructions, chronic obstructive pulmonary disease (COPD), seizure disorder, colon polyps, renal failure, paralysis of the lateral popliteal nerve, and multiple cardiovascular disorders (including hypertension, arteriosclerotic cardiovascular disease).  

In an October 2011 VA examination report, for housebound status or permanent need for aid and attendance, the examining physician noted diagnoses of COPD, osteoarthritis, dementia, glaucoma, diabetes mellitus, syncope, and congestive heart failure.   The VA examiner noted that the Veteran primarily used a wheelchair.  The examiner also indicated that the Veteran was able to feed himself, but that he needed assistance in caring for the needs of nature, as well as to tend to other hygiene needs, such as grooming and dressing.  The Veteran reported that he lived with his son and could not leave the home without assistance.  The VA examiner stated that the Veteran's self-care and ability to ambulate and travel beyond his home were impacted by his osteoarthritis, poor vision, and memory problems, and that the Veteran required nursing home care due to comorbidities such as dementia, osteoarthritis; she noted that he is not legally blind.  

The May 2014 VA examination report, for housebound status or permanent need for aid and attendance, stated that the Veteran did not require aid and attendance and was not housebound due to his service-connected disabilities; according to the VA examiner, the Veteran's COPD, coronary artery disease, glaucoma, and diabetes mellitus, in combination with the Veteran's advanced age, required such aid and attendance.

VA treatment records dated in April 2013 show that the Veteran needed a home health aide due to his age and his history of syncope and seizure.

A July 2013 letter from the Veteran's private physician, Dr. N, states that the Veteran needed the aid and attendance of another person because of memory impairment and impaired judgment.  Dr. N noted that the Veteran requires assistance to travel to appointments and for medication management, as well his hygiene needs.  Dr. N stated that the Veteran's hearing loss, shrapnel wound, and PTSD contributed to his need for aid and attendance.  

A July 2013 letter from Dr. L states that the Veteran had severe cardiomyopathy, congestive heart failure, acute renal failure, and a myocardial infarction.  According to Dr. L, the Veteran was debilitated due to his multiple co-morbidities, and was discharged to hospice care.  

Based on the foregoing, the Board finds that special monthly compensation based on the need for aid and attendance or housebound status is not warranted.

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  While he has been treated for cataracts and glaucoma, and VA treatment records show vision loss due to these conditions, he is not blind due to service connected disability.  

In addition, the record reflects that the Veteran is not bedridden due to service connected disability.  The Veteran's treatment records do not reflect that the Veteran must stay in bed due to his service-connected disabilities; these records do not reflect any (voluntary or required) bed rest (due to service connected disability).  The Board also acknowledges that the Veteran uses a wheelchair to aid with mobility, but points out that the Veteran requires the wheelchair conditions that are not service connected.

Moreover, the record does not reflect that the Veteran, as a result of his service-connected disabilities, is so helpless as to be in need of regular aid and attendance of another person.  The evidence shows that the Veteran's service-connected disabilities do not cause him to be in need of another person to help with his activities of daily living.  In this regard, the Board acknowledges that the Veteran requires a home health aide and cannot live alone; however, although the evidence shows that he requires assistance with activities of daily living and medication management, the Board points out that his need for such assistance is related to his nonservice-connected dementia, osteoarthritis, and history of syncope and seizures.  The Board also acknowledges that the Veteran is service-connected for PTSD, hearing loss, and a scar due to a shrapnel wound, and that Dr. N's July 2013 letter indicates that these disabilities contribute to his need for aid and attendance.  Nevertheless, the Board reiterates that the October 2011 and May 2014 VA examination reports found that the Veteran's restrictions are due to his nonservice-connected osteoarthritis, COPD, dementia, diabetes mellitus, syncope, coronary artery disease and congestive heart failure, and glaucoma, as well as his advance age.  Likewise, VA outpatient treatment records generally indicate that the Veteran requires assistance due to his nonservice-connected syncope and seizures, as well as his advance age.  The Board further observes that the Veteran's complaints to his treating providers of an inability to ambulate or accomplish activities of daily living did not attribute these problems to his service-connected disabilities. 

The Board has also carefully considered the lay statements of record.  The Veteran asserts that he needs assistance with meeting his needs largely on the basis of his nonservice-connected cardiovascular and orthopedic disabilities, as well as his decreased visual acuity and dementia.  In his January 2011 claim, and in statements since that time, the Veteran and his son reported that the Veteran could not take care of himself due to problems with his heart, legs, vision, low back pain, and memory loss.  

The Veteran relies on Dr. N's statement that the Veteran's hearing loss, shrapnel wound, and PTSD contributed to his need for aid and attendance.  He also argued that his memory loss is due to his PTSD.  In support, he submitted a study titled "Post-Traumatic Stress Disorder and Risk of Dementia among U.S. Veterans" which essentially found that among male veterans diagnosed as having PTSD had nearly a two-fold increased risk of dementia compared to those without PTSD, concluding that PTSD may increase risk of developing dementia.  

In consideration of the Veteran's arguments, the Board points to a VA evaluation dated July 2012 completed based upon a review of the Veteran's records to determine the nature of the Veteran's PTSD and its relationship to dementia.  It was noted that he was unable to attend the examination due to health problems.  Essentially, PTSD was improved and was in partial remission.  The examiner essentially stated that the Veteran's dementia is not related to PTSD (or other service-connected disabilities).  Specifically, she considered the studies that have suggested a relationship between PTSD and dementia.  She acknowledged that PTSD was a risk factor for dementia or that a common risk factor such as stress underlies both PTSD and dementia.  Due to the Veteran's multiple health problems, she opined that a causal determination between the Veteran's PTSD and dementia would be difficult to make.  She pointed to his history of strokes and heart problems.  She indicated that a common cause of dementia was vascular disease.  Thus, given the Veteran's physical health problems that could have caused or exacerbated symptoms of dementia coupled with the lack of evidence in a causal relationship between PTSD and dementia, she determined that it was less likely than not that the dementia was caused by PTSD.  She further referenced the fact that the Veteran, at age 85, had mild dementia, thus it was less likely as not that his dementia was aggravated beyond its natural progression by PTSD. 

Moreover, the Board points to the May 2014 VA examiner's opinion with respect to the connection, if any, between PTSD and the Veteran's cognitive decline.  This examiner also believed PTSD was in remission.  Although she stated that the true presence and severity of PTSD symptoms was difficult to assess as the Veteran's cognitive difficulties may have interfered with his ability to report emotional distress and functional changes, she attributed the Veteran's cognitive issues to a diagnosis of an unspecific neurocognitive disorder (Dementia NOS).  "The Veteran's cognitive decline, which is seemingly more salient in his presentation, impacts his overall functioning, including the ability to perform the activities of daily living independently.  The Veteran also has a history of multiple medical conditions that also limit [this].  Therefore, as PTSD symptoms continue in remission, it is less likely as not that the PTSD symptoms cause him to require the assistance of another person to perform the activities of daily living."  

Thus, on the issue of whether the Veteran's symptoms of dementia or cognitive decline, to include memory loss, is related to his PTSD, the Board assigns greater probative value to the July 2012 and May 2014 examiners' opinions of record.  The July 2012 examiner considered studies supporting a possible connection between PTSD and dementia, considered the Veteran's specific facts, and provided a well-reasoned medical conclusion which suggests that other health problems (not PTSD or service-connected disability) was likely the cause of the Veteran's cognitive decline.  The May 2014 examiner found that the Veteran's cognitive problems or dementia is actually due to an unspecific neurocognitive disorder, which she found to be a separate diagnosis and did not attribute these symptoms to the Veteran's PTSD.  She, likewise, considered the specific facts of the Veteran's case, medical history, and drew a medical conclusion based upon the relevant facts and medical principles.  

Moreover, the Board notes that Dr. N's statements that the Veteran needs the aid and attendance of another person because of memory impairment and impaired judgment and that his service-connected disabilities, to include PTSD, contribute to his need for aid and attendance are a generic statements, thus the Board assigns far less probative value to these statements than the VA opinions of the July 2012 and May 2014 examiners.  Specifically the Board notes that unlike the VA examiners, Dr. N did not attempt to distinguish the manifestations between the service-connected PTSD and the cognitive impairments, such as dementia.  The VA examiners, as explained above, essentially found that the Veteran's PTSD was in remission.  The cognitive impairments were not in remission.  The VA examiners offered their opinions as to the manifestations of the PTSD and its connection to the dementia.  They both found that the connection is not likely in the case of this Veteran.

Thus, the Board finds that these opinions are the most probative and salient in addressing whether the Veteran's restrictions are due to his service-connected disabilities and in addressing the Veteran's contentions that his cognitive problems are due to his service-connected PTSD. 

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities.  As such, the Board concludes that special monthly compensation based upon need for aid and attendance is not warranted.

Regarding special monthly compensation based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for special monthly compensation under 38 U.S.C.A. § 1114(s).  The Veteran's TDIU has not been attributed to a single disability, such that it would be considered to be equivalent to a total evaluation.  Moreover, there is no indication that he is essentially confined or in a nursing home due to any of his service-connected disabilities or in combination.  

For all the foregoing reasons, the Board finds that special monthly compensation based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on need for aid and attendance or housebound status is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


